Citation Nr: 0321860	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability claimed as stomach problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1995 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Little Rock, 
Arkansas, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for stomach problems.  The RO initially 
denied the veteran's claim for service connection for stomach 
problems in July 1996.  The veteran claims that medication 
she took for a service-connected foot condition caused, or at 
least was a contributing factor, of her stomach problems.  .  
In the statement of the case issued in January 2002, however, 
the RO determined that new and material evidence sufficient 
to reopen the claim had been submitted, but that there was no 
evidence submitted to show a link between the veteran's 
current condition and her active military service.  Thus, the 
claim was denied.  As the Board is in substantial agreement 
with the RO's action to reopen the claim, this matter will 
not be further discussed and the substantive issue of service 
connection for the disability in issue will be addressed.  

It is noted that the representative in this case has 
addressed the issues of service connection for a skin 
condition involving the face and numbness involving the feet, 
however, since the appellant never responded to the statement 
of the case which was sent to the appellant on those matters, 
it does not appear that these issues are in appellate status.  
Accordingly, they will not be the subject of appellate 
decision at this time.


REMAND

In a statement by the veteran, received in August 2001, she 
stated that she visited a VA hospital on August 23, 2001, and 
that those records could be used to reopen her claim of 
entitlement to service connection for stomach problems.  
Records from this visit have not yet been associated with the 
veteran's claims folder.  Therefore, the Board has determined 
that additional development is necessary concerning the newly 
reopened claim for service connection for stomach problems.  
Accordingly, further appellate consideration will be deferred 
for this claim and this case is REMANDED for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA medical care providers 
who have treated the veteran for her 
stomach problems.  Thereafter, once all 
necessary releases have been acquired, 
these records are to be obtained and 
associated with the claims folder.  This 
is to specifically include VA treatment 
records related to the veteran's August 
23, 2001, VA hospital visit.  

3.  Thereafter, the RO should 
readjudicate the claim and, if it remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2002).
